DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2019/0142383 A1.


Response to Amendment
The amendment filed on 02/23/2022 has been entered:
Claim 1 and 3 – 16 remain pending in the application;
Claim 1, 4, 9 and 14 – 16 are amended.

Applicant’s amendments to claim have overcome each and 112 claim rejections set forth in the Non-Final Office Action mailed on 11/23/2021. The corresponding 112 claim rejections are withdrawn.


Response to Arguments
Applicant’s arguments with respect to the rejections of claim 1 and 3 – 16 under 35 U.S.C. 103 have been fully considered, but they are not persuasive and/or the amendments to claim render arguments moot in view of new grounds of rejection.

Regarding the rejection to independent claim 1, applicant amended the claim to include limitations “receive, via a first area of the graphical user interface screen, system input comprising a user input specifying the target anatomy or the ultrasound image; identify the target anatomy based on the system input; display, in a second area of the graphical user interface screen, a subset of graphical icons selected... by the processor based on the target anatomy...; concurrently with the displaying of the graphical icons in the second area, display in a third area of the graphical user interface screen a set of user controls associated with the first graphical icon; and upon selection of a second graphical icon from the graphical icons displayed in the second area, automatically update the third area to display a corresponding set of user controls associated with the second graphical icon.” Applicant submitted on p.6 – 7 that “For example, the displaying of medical images and the displaying of icons or other user controls, whether or not decorated with graphics or thumbnails of anatomy, are not one and the same thing. Medical images are created from the signals acquired from the subject. Icons, whether or not enhanced with a thumbnail image, are not medical images. Therefore, selecting the manner in which medical images are displayed (i.e. the hanging protocol of Kariathungal) is not the same thing as the selection and presentation of icons on a graphical user interface”; “There is simply no motivation for such modification outside of the Applicant's own disclosure. Thus, the rejection of claim 1 is based on hindsight reconstruction of the claim and should be withdrawn for at least this reason”; “Specifically, Yuji, Kiefer and Kariathungal, even if combined, do not teach or suggest at least the "concurrently with the displaying of the graphical icons in the second area, display in a third area of the graphical user interface screen a set of user controls associated with the first graphical icon" and the "upon selection of a second graphical icon from the graphical icons displayed in the second area, automatically update the third area to display a corresponding set of user controls associated with the second graphical icon" as is now recited in claim 1.”
Applicant’s arguments have been fully considered but they are not persuasive and moot in view of new grounds of rejection for the following reasons.
First, both Yuji and Kariathungal teach the selection of graphic icon. In Yuji, although, “thumbnail format” is used to describe the selectable objects 81a – 81i in the switching screen 81 (see Yuji; [0066], Fig.32), such selectable objects is equivalent to the graphic icon in the art of graphic UI. In Kariathungal, as shown in Fig.5, the options under Views are selectable objects which is also a kind of graphic icon in graphic UI.
Second, since both Yuji and Kariathungal teach the selectable icons for different display, those are substitutable elements, it would be obvious for simple substitution of one known element for another to obtain predictable results. In this case, Kariathungal further teaches such selection can be based on anatomy (see Kariathungal; [0059]), and the desired view would be a predictable result of the substitution, and an explicit rational of combination is also recited on p.12 of the Non-Final Office Action mailed on 11/23/2021.
Third, as shown in Fig.5, Kariathungal further teaches the concurrently displaying the medical images and selectable objects in different areas of display screens. And the updating of displayed images is also taught in the flowchart of Fig.4.
Thus, applicant’s arguments regarding the rejection of independent claim 1 have been fully considered but they are not persuasive and moot in view of new grounds of rejection for the following reasons.

Regarding the rejection of dependent claims, applicant’s remarks submitted on p.8 rely exclusively on supposed deficiencies with the rejection of parent claim 1. These remarks are not persuasive and are moot in view of new grounds of rejection for the same reasons detailed above.

Overall, applicant’s remarks submitted on p.6 – 8 have been fully considered but they are not persuasive and are moot in view of new grounds of rejection. The amendment results in new grounds of rejection. THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the reference image" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Thus, claim 4 and corresponding dependent claim 15 are rejection under 35 U.S.C. 112(b)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3, 6 – 8, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yuji (JP 2001161693 A; published on 06/19/2001) in view of Kiefer et al. (US 2010/0293505 A1; published on 11/18/2010) (hereinafter “Kiefer”) and Kariathungal et al. (US 2007/0197909 A1; published on 08/23/2007) (hereinafter “Kariathungal”).

Note: all citations with respect to the reference Yuji are based on the machine-generated translation obtained from European Patent Office website.

Regarding claim 1, Yuji teaches an ultrasound system for an exam using 3D imaging ("As shown in FIG. 1, an ultrasonic diagnostic imaging apparatus 1 according to the present embodiment …" [0011]; "… when the three-dimensional scanning is selected …" [0020]), comprising:
a transducer array ("… and an ultrasonic transducer 4 …" [0011]; an array of transducer elements is a must-have for ultrasound imaging, especially in 3D imaging) configured to transmit ultrasound waves to a target anatomy and receive ultrasonic echoes in response ("… forming an ultrasonic transmission/reception part for transmitting and receiving ultrasonic waves ..." [0012]; "... this ultrasonic wave is transmitted to an organ or the like in the body cavity with which the tip portion of the probe insertion portion 5 is abutted, and is reflected at a portion where the acoustic impedance is changed, and becomes a reflected ultrasonic wave ..." [0015]);
a graphic user interface screen (“… by selecting the other window 80 for switching the display screen of the setting tab 49 in FIG. 11, as shown in FIG. 32 …” [0058]; see Fig.32) configured to display a plurality of selectable graphical icons ("… a box format {orthogonal coordinate format} perspective projection image in thumbnail format is displayed. Ob{Box} 81a, cylinder format {cylindrical coordinate format} perspective projection image Ob{Cylinder} 81b ... A switching screen 81 is displayed in which various display formats can be selected by selecting an image." [0058]); and
a processor ("The drive control unit 8, the transmission/reception circuit 11, the DSC 12, and the display unit 13 are controlled by the control unit 14." [0017]; “A data processing unit for performing data processing on echo data of a three-dimensional area …” [0066]) configured to:
produce an ultrasound image including the target anatomy from the received ultrasonic echoes ("The sound ray data of the frame memory is input to a digital scan converter {abbreviated as DSC} 12, converted into image data of a predetermined television system …" [0016]; "… the radial tomographic image Ir sequentially shifted by the movement pitch in the linear direction ..." [0020]);
display (“… are displayed and thumbnails. By selecting an image, a switching screen 81 in which various display formats can be selected is displayed.” [0058]), in a second area of the graphic user interface screen (“… by selecting the other window 80 for switching the display screen of the setting tab 49 in FIG. 11, as shown in FIG. 32 …” [0058]; see Fig.32), a subset of graphical icons ("As for the still image, by selecting the other window 80 for switching the display screen of the setting tab 49 in FIG. 11, as shown in FIG. 32 … a box format {orthogonal coordinate format} perspective projection image in thumbnail format is displayed. Ob{Box} 81a, cylinder format {cylindrical coordinate format} perspective projection image Ob{Cylinder} 81b ... A switching screen 81 is displayed in which various display formats can be selected by selecting an image." [0058]) selected from a plurality of graphical icons stored in memory (“In an ultrasonic image diagnostic apparatus including a storage means for storing an application program for ultrasonic diagnosis …” [0066]; the graphical icons are inherent components of any application program in the art of computer), wherein each of the graphical icons of the selected subset comprises a thumbnail image associated with a different view of the target anatomy ("Ob{Box} 81a, cylinder format {cylindrical coordinate format} perspective projection image Ob{Cylinder} 81b, box format {orthogonal coordinate format} surface projection image Su{Box} 81c, cylinder format {cylindrical coordinate format} surface projection image Su {Cylinder} 81d, box format {orthogonal coordinate format} volume projection image Vo {Box} 81e, cylinder format {cylindrical coordinate format} volume projection image Vo {Cylinder} 81f, DPR image DPR 81g, 4-division image QPR 81h, etc. are displayed ..." [0058]; see Fig.32);
responsive to a selection of the first graphical icon from the graphic icons displayed in the second area, generate an ultrasound image of the view of the target anatomy ("… and thumbnails are displayed. A switching screen 81 is displayed in which various display formats can be selected by selecting an image." [0058]; "… when the thumbnail image DPR image DPR81g is selected, the radial image 83b and the linear image 83a that form the DPR image 83 of FIG. 34 are displayed simultaneously ..." [0060]); and
upon selection of a second graphical icon from the graphical icons displayed in the second area, automatically update the third area to display a corresponding set of user controls associated with the second graphical icon (“By providing the "EVIS" button 81i for selecting the endoscopic display on the switching screen 81 in which various display formats can be selected, the endoscopic display image 82a shown in FIG. 33 is an image for switching between the oral side and the anal side. Switching between the box format {Cartesian coordinate format} 82b of the surface projection display, the box format {Cartesian coordinate format} 82c of the surface projection display, and the ultrasonic image such as the cylinder format {cylindrical coordinate format} 82d of the surface projection display. Can be switched with one-touch operation, improving operability.” [0059]).
Yuji fails to explicitly teach the processor configured to receive, via a first area of the graphic user interface screen, system input comprising a user input specifying the target anatomy or the ultrasound image; identifying the target anatomy based on the system input; and the selection of the subset of the plurality of graphical icons is based on the target anatomy; concurrently with the displaying of the graphical icons in the second area, display in a third area of the graphical user interface screen a set of user controls associated with the first graphical icon.
However, in the same field of endeavor, Kiefer teaches the processor (“The units of the system 100 may be implemented using a processor.” [0116]) configured to receive, via a first area of the graphic user interface screen, system input comprising a user input (“The tip of the arrow-shaped pointer controlled by the indication unit 115 points at the indicated location.” [0094]; “The second exemplary action is displaying a window comprising a menu having five entries.” [0095]; see Fig.4 and Fig.5) comprising a user input specifying the target anatomy (“The tip of the arrow-shaped pointer controlled by the indication unit 115 points at the indicated location. In response to the pointer-over event triggered by the trigger unit 120, the identification unit 125 identified the RCA as the segmented anatomical structure.” [0094]); identifying the target anatomy based on the system input (“In response to the pointer-over event triggered by the trigger unit 120, the identification unit 125 identified the RCA as the segmented anatomical structure.” [0094]),
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the diagnostic system as taught by Yuji with the diagnostic system as taught by Kiefer. Doing so would make it possible for “navigating volumetric medical image data for obtaining information associated with an anatomical structure” (see Kiefer; [0003]).
Yuji in view of Kiefer fails to explicitly teach the selection of the subset of the plurality of graphical icons is based on the target anatomy; and concurrently with the displaying of the graphical icons in the second area, display in a third area of the graphical user interface screen a set of user controls associated with the first graphical icon.
However, in the same field of endeavor, Kariathungal teaches the selection of the subset of the plurality of graphical icons is based on the target anatomy (“Selection of a hanging protocol on a PACS workstation may be based on a plurality of criteria, such as a number of connected displays, a modality, an anatomy, and a procedure, for example.” [0059]);
concurrently with the displaying of the graphical icons in the second area, display in a third area of the graphical user interface screen a set of user controls associated with the first graphical icon (see Fig.5 – 7; the area of selectable objects under Views is interpreted as the second are, and areas of images under current study is interpreted as the third area); and
upon selection of a second graphical icon from the graphical icons displayed in the second area (“… at step 420, a perspective or view is selected.” [0075]), automatically update the third area to display a corresponding set of user controls associated with the second graphical icon (“At step 440, content is displayed according to the configuration.” [0075]; see Fig.4).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the diagnostic system as taught by Yuji with the customized display of medical images as taught by Kariathungal. Doing so would make it possible for “allowing a user to switch views for easy reading of an image study” (see Kariathungal; [0013]).

Regarding claim 3, Yuji in view of Cupples teaches all claim limitations, as applied in claim 1, and Yuji further teaches wherein the user input comprises a touch-based input further configured to identify a viewing orientation of the target anatomy or protocol configured to view the target anatomy ("In addition, one-touch operation can be used to switch between endoscopic display images, surface projection displays, images that switch between the mouth side and the anus side of surface projection displays, and ultrasonic images such as the cylinder format {cylindrical coordinate format} of surface projection display." [0062]).

Regarding claim 6, Yuji in view of Kiefer and Kariathungal teaches all claim limitations, as applied in claim 1, and Yuji further teaches wherein each of the graphical icons of the selected subset of graphical icons comprises a thumbnail image of a 3D view of the target anatomy ("… the endoscopic display image 82a shown in FIG. 33 is an image for switching the mouth side and the anus side. Switching between a box format {orthogonal coordinate format} 82b for surface projection display and a box format {orthogonal coordinate format} 82c for surface projection display, and an ultrasonic image such as a cylinder format {cylindrical coordinate format} 82d for surface projection display." [0059]; see Fig.33; “A data processing unit for performing data processing on echo data of a three-dimensional area … a first layer surface extraction unit that sets an extraction position of the surface of the first layer of the tissue from the surface of the tissue of the living body. And a second layer surface extraction means for extracting a portion at a constant distance {depth} from the surface of the first layer as the surface of the second layer, and a depth change for arbitrarily changing the constant distance {depth}.” [0066]; in image processing, the above surface extraction at different distance is the process of 3D volume rendering), and wherein the processor is further configured to produce at least one 3D image of the 3D view of the target anatomy that corresponds to a selected graphical icons ("… the endoscopic display image 82a shown in FIG. 33 is an image for switching the mouth side and the anus side. Switching between a box format {orthogonal coordinate format} 82b for surface projection display and a box format {orthogonal coordinate format} 82c for surface projection display, and an ultrasonic image such as a cylinder format {cylindrical coordinate format} 82d for surface projection display." [0059]; see Fig.33). 

Regarding claim 7, Yuji in view of Kiefer and Kariathungal teaches all claim limitations, as applied in claim 6, and Yuji further teaches wherein the processor is further configured to generate a multiplanar view of the target anatomy from 3D image data used to produce the at least one 3D image ("Further, when the thumbnail image DPR image DPR81g is selected, the radial image 83b and the linear image 83a that form the DPR image 83 of FIG. 34 are displayed simultaneously …" [0060]; see Fig.34).

Regarding claim 8, Yuji in view of Kiefer and Kariathungal teaches all claim limitations, as applied in claim 6, and Yuji further teaches a system controller ("The drive control unit 8, the transmission/reception circuit 11, the DSC 12, and the display unit 13 are controlled by the control unit 14." [0017]) that, based on the system input, is adapted to modify the at least one 3D image ("A switching screen 81 is displayed in which various display formats can be selected by selecting an image." [0058]) and control settings of the system ("Specifically, the drive control unit 8, the transmission/reception circuit 11, the DSC 12, and the like are controlled according to an instruction from the keyboard 15a or the like of the input operation unit 15." [0017]) with a 3D display processor ("… the display unit 13 are controlled by the control unit 14." [0017]).

Regarding claim 14, Yuji in view of Kiefer and Kariathungal teaches all claim limitations, as applied in claim 1, and Yuji further teaches wherein the graphic user interface screen is further configured to launch a 3D imaging mode in response to actuation of a user control ("Further, when the three-dimensional scanning is selected, the ultrasonic transducer 4 is rotationally driven together with the flexible shaft 6 via the drive unit 7, and is moved in the axial direction of the probe insertion unit 5 in synchronization with this rotational drive." [0020]).

Regarding claim 16, Yuji in view of Kiefer and Kariathungal teaches all claim limitations, as applied in claim 1, and Yuji further teaches wherein at least one graphical icon of the selected subset of graphical icons is configured to invoke, upon selection, a macro which executes instructions that reconfigure an operation of at least one control of the graphic user interface screen ("… and thumbnails are displayed. A switching screen 81 is displayed in which various display formats can be selected by selecting an image." [0058]; "… when the thumbnail image DPR image DPR81g is selected, the radial image 83b and the linear image 83a that form the DPR image 83 of FIG. 34 are displayed simultaneously ..." [0060]; here the simultaneous display of two images are interpreted as the UI control macro).


Claim 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yuji in view of Kiefer and Kariathungal, as applied in claim 1, and further in view of Cupples et al. (US 2002/0167549 A1; published on 11/14/2002) (hereinafter "Cupples").


Regarding claim 4, Yuji in view of Kiefer and Kariathungal teaches all claim limitations, as applied in claim 1, except wherein orientation information of the target anatomy is derived from the reference image or specified by the user via the user input.
However, in the same field of endeavor, Cupples teaches wherein the orientation information of the target anatomy is specified by the user via the user input. ("Body marker region 300 comprises … and a probe position text sequence 308 … probe position text sequence 308 is automatically and continuously generated and displayed based on the position of the probe icon 306. Probe icon 306, in turn, is manipulated by the user through trackball 212 and probe orientation knob 214 according to the user's estimate of the position of the actual ultrasound probe ..." [0032]; "The term 'position' refers to the collective location and orientation information." [0007]; in ultrasound imaging, the probe orientation is also relative to the target anatomy orientation).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the system input as taught by Yuji with the orientation information input as taught by Cupples. Doing so would make it possible to "provide an ultrasound system that is easier to use in terms of the textual recordation of user estimates of ultrasound probe position" (see Cupples; [0014]).

Regarding claim 15, Yuji in view of Kiefer, Kariathungal and Cupples teaches all claim limitations, as applied in claim 4, and Yuji further teaches the graphic user interface screen having an area adapted to contain characteristics of the reference image ("The display menu shown in FIG. 7 includes … an information area 45 …" [0035]; see Fig.7).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yuji in view of Kiefer and Kariathungal, as applied in claim 1, and further in view of Toma et al. (US 2014/0303499 A1; published on 10/09/2014) (hereinafter "Toma").

Regarding claim 5, Yuji in view of Kiefer and Kariathungal teaches all claim limitations, as applied in claim 1, except wherein the system input further comprises orientation information of the target anatomy with respect to the transducer array generated by a segmentation model of the target anatomy.
However, in the same field of endeavor, Toma teaches wherein the system input further comprises orientation information of the target anatomy with respect to the transducer array generated by a segmentation model of the target anatomy ("During the above, the vascular region detection unit 102 detects both shape of a vascular wall region in the vascular region and also a blood vessel extension direction." [0058]; "... the measurement position determination unit may detect the specific part based on a change in shape of the vascular region in terms of the longitudinal direction, may perform segmentation of the vascular region in accordance with the specific part, and may determine a measurement position in each segment generated by the segmentation." [0192]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the system input as taught by Yuji with the measurement determination based on orientation information as taught by Toma. Doing so would make it possible to provide "guidance that urges a user to change position or orientation of the ultrasound probe" (see Toma; [0051]).


Claim 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yuji in view of Kiefer and Kariathungal, as applied in claim 8 and claim 1 respectively, and further in view of Deischinger et al. (US 2011/0255762 A1; published on 10/20/2011) (hereinafter "Deischinger").

Regarding claim 9, Yuji in view of Kiefer and Kariathungal teaches all claim limitations, as applied in claim 8, except wherein the system controller is adapted to modify the at least one 3D image and the control settings of the system according to a macro stored in memory.
However, in the same field of endeavor, Deischinger teaches wherein the system controller is adapted to modify the at least one 3D image and the control settings of the system ("The operations of the sub-modules illustrated in FIG. 10 may be controlled by a local ultrasound controller 250 or by the processor module 236." [0050]) according to a macro ("The sub-modules also may be implemented as software modules within a processing unit." [0049]; here the sub-modules in the form of software is equivalent to macro in the art of computer science) stored in memory ("The computer or processor executes a set of instructions that are stored in one or more storage elements ..." [0069]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the system control as taught by Yuji with the modules design in ultrasound system as taught by Deischinger. Doing so would make it possible to provide "a method for modifying a region of interest" that is not "a time consuming and difficult process" (see Deischinger; [0003], [0004]).

Regarding claim 10, Yuji in view of in view of Kiefer, Kariathungal and Deischinger teaches all claim limitations, as applied in claim 9, and Deischinger further teaches wherein the system controller is further coupled to receive macros from a macro storage and controller ("The computer or processor executes a set of instructions that are stored in one or more storage elements …" [0069]), and outputs coupled to the processor (see data flow in Fig.10 to 2D video processor module and 3D processor module).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the system control as taught by Yuji with the modules design in ultrasound system as taught by Deischinger. Doing so would make it possible to provide "a method for modifying a region of interest" that is not "a time consuming and difficult process" (see Deischinger; [0003], [0004]).

Regarding claim 13, Yuji in view of Kiefer and Kariathungal teaches all claim limitations, as applied in claim 1, except wherein the processor comprises a B mode processor and a Doppler processor.
However, in the same field of endeavor, Deischinger teaches wherein the processor comprises a B mode processor and a Doppler processor ("The sub-modules also may be implemented as software modules within a processing unit." [0049]; "… a power Doppler sub-module 254, a B-mode sub-module 256, a spectral Doppler sub-module 258 …" [0050]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the system control as taught by Yuji with the modules design in ultrasound system as taught by Deischinger. Doing so would make it possible to provide "a method for modifying a region of interest" that is not "a time consuming and difficult process" (see Deischinger; [0003], [0004]).


Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yuji in view of Kiefer, Kariathungal and Deischinger, as applied in claim 10, and further in view of Gilling (US 6,126,601; published on 10/03/2000).

Regarding claim 11, Yuji in view of Kiefer, Kariathungal and Deischinger teaches all claim limitations, as applied in claim 10, and Deischinger further teaches a beamformer ("… a beamformer 210 …" [0043]) having an input coupled to receive signals from the transducer array ("The received echoes are passed through the beamformer 210 …" [0043]; see Fig.9) and an output coupled to the processor ("… which performs receive beamforming and outputs an RF signal." [0043]; see the data flow to processor 216 in Fig.9).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the system control as taught by Yuji with the modules design in ultrasound system as taught by Deischinger. Doing so would make it possible to provide "a method for modifying a region of interest" that is not "a time consuming and difficult process" (see Deischinger; [0003], [0004]).
Yuji in view of Kiefer, Kariathungal and Deischinger fails to explicitly teach a beamformer controller having an output coupled to the beamformer, wherein an output of the system controller is further coupled to the beamformer controller.
However, in the same field of endeavor, Gilling teaches a beamformer controller having an output coupled to the beamformer ("The scan control sequencer 16 provides real-time {acoustic vector rate} control inputs to the beamformer 2 …" Col.3, Ln.7 - 30; see Fig.1), wherein an output of the system controller is further coupled to the beamformer controller ("The master controller 12 performs system level control functions." Col.3, Ln.7 - 30; see Fig.1).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound control as taught by Yuji with the ultrasound control as taught by Gilling. Doing so would make it possible to provide a system with "a low-cost alternative similar to a large customized ASIC implementation" (see Gilling; Col.2, Ln.26 - 45).

Regarding claim 12, Yuji in view of Kiefer, Kariathungal, Deischinger and Gilling teaches all claim limitations, as applied in claim 11, and Deischinger further teaches wherein the system controller is further adapted to control the processor in response to its receipt of the macro ("The operations of the sub-modules illustrated in FIG. 10 may be controlled by a local ultrasound controller 250 or by the processor module 236." [0050]; "The user may freeze the cine loop by entering a freeze command at the user interface 224. The user interface 224 may include, for example, a keyboard and mouse and all other input controls associated with inputting information into the ultrasound system 200 ..." [0056]; "A 3D processor sub-module 300 is also controlled by the user interface 224 ..." [0057]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the system control as taught by Yuji with the modules design in ultrasound system as taught by Deischinger. Doing so would make it possible to provide "a method for modifying a region of interest" that is not "a time consuming and difficult process" (see Deischinger; [0003], [0004]).
Although Deischinger does not explicitly teach the controlling of the beamformer, the beamforming control is the fundamental function of ultrasound scanning for any ultrasound apparatus.
In addition, Gilling further teaches wherein the system controller is further adapted to control the beamformer ("At any given time, either a B-mode, M-mode, color flow or Doppler vector is being beamformed." Col.2, Ln.26 - 45; "The master controller 12 performs system level control functions." Col.3, Ln.7 - 30; see Fig.1).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound control as taught by Yuji with the ultrasound control as taught by Gilling. Doing so would make it possible to provide a system with "a low-cost alternative similar to a large customized ASIC implementation" (see Gilling; Col.2, Ln.26 - 45).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793